1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDE CARR,                                   )   Case No.: 1:17-cv-01769-DAD-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER LIFTING STAY OF PROCEEDINGS
13          v.                                      )
14                                                  )   AMENDED DISCOVERY AND SCHEDULING
     TED PRUITT,
                                                    )   ORDER
15                  Defendant.                      )
                                                    )
16                                                  )
                                                    )
17
18          Plaintiff Claude Carr is a state prisoner proceeding pro se and in forma pauperis in this civil

19   rights action pursuant to 42 U.S.C. § 1983.

20          This action proceeds on Plaintiff’s claim against Defendant Ted Pruitt for deliberate indifference

21   in violation of the Eighth Amendment. (ECF No. 14.)

22          On May 23, 2019, the Court issued the discovery and scheduling order. (ECF No. 30.)

23          On July 8, 2019, the Court identified this case as an appropriate case for the post-screening ADR

24   (Alternative Dispute Resolution) project and stayed the action to allow the parties an opportunity to

25   settle their dispute before the discovery process begins. (ECF No. 35.)

26          On August 29, 2019, a settlement conference was held before Magistrate Judge Barbara A.
27   McAuliffe. The case did not settle. Therefore, this case is now ready to proceed, and the discovery and

28   scheduling order will be amended.

                                                        1
1             Accordingly, IT IS HEREBY ORDERED that:

2             1.      The stay of this action, (ECF No. 35), is LIFTED;

3             2.      The deadline for filing motions for summary judgment for failure to exhaust

4                     administrative remedies is November 4, 2019;

5             3.      The deadline to amend the pleadings is January 22, 2020;

6             4.      The discovery deadline is March 23, 2020;

7             5.      The dispositive motion deadline is June 2, 2020; and

8             6.      All other provisions of the Court’s May 23, 2019 discovery and scheduling order, (ECF

9                     No. 30), remain in full force and effect.

10
11   IT IS SO ORDERED.

12   Dated:        September 4, 2019
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
